McPHERSON, District Judge.
I have considered carefully the reports, arguments, and testimony in this case, and am of opinion that the exceptions of Mr. McCartney, as administrator of William M. Singerly, must he overruled. I agree entirely with the learned master’s findings of fact, with the inferences of fact that he draws therefrom, and with his conclusions of law. It would he superfluous to restate what he has already put so convincingly, and accordingly I shall content myself with adopting his reports as the opinion of the court. The exceptions are dismissed.